DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (152-167) in the reply filed on 03/24/2022 is acknowledged. Claims 152-181 are pending; claims 168-181 are withdrawn from prosecution for being drawn to non-elected subject matter. Claims 152-167, as drawn to the elected species (PtdSer binding domain of amino acids 25-314 of SEQ ID NO:29 (Tim4); the extracellular spacer domain of immunoglobulin hinge region; transmembrane domain of SEQ ID NO:36 (Tim4); Engulfment signaling domain of SEQ ID NO:78 (MyD88)) are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 152-167 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
 “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
In the instant case, the specification discloses specific constructs of SEQ ID NOs: 64, 70, 71, 75, 79, 80, 83, 84, 86, 87, 90, 91, 93, 95, 96, 98, 100, 101, 102, 103, 107, 130, 131, 133, 134, 152, 153. It would appear that such a significant number of constructs is a representative number of species. However, the total number of possible permutations (constructs)  that would comprise 24 phosphatidyl serine binding domains, 14 extracellular spacer domains, 19 transmembrane domains, 23 primary engulfment signaling domains and 23 secondary engulfment signaling domains is > 84 million. As such, the 27 constructs presented in the specification do not constitute a representative number of species, given the vastness of the genus claimed.
One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 152, 153, 155-159, 161, and 163 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S. Pub. 20150023986- Jones) in view of  Cooper et al. (WO2015123642- Cooper).
Jones teaches a single chain chimeric protein (TIM genes encode type I cell-surface glycoproteins with common structural features including an N-terminal immunoglobulin (lg)-like domain ...a single transmembrane domain, and a cytoplasmic region", TIM-1, TIM-3, and TIM-4 are pattern recognition receptors specialized for recognition of phosphatidylserine (PtdSer) ... PtdSer on apoptotic cells provides a key signal that triggers cell engulfment ([0002]-[0004]). TIM-3 ... can mediate phagocytosis of apoptotic cells ... TIM-4 is exclusively expressed on antigen-presenting cells (APCs), where it mediates phagocytosis of apoptotic cell ([0070]). Polypeptides of particular interest that are fragments of the TIM polypeptides include specific domains of the TIM polypeptides particularly fragments corresponding to functional domains; binding sites; etc.; and including fusions of the subject polypeptides to other proteins or parts thereof', i.e. chimeric engulfment receptors), the single chain chimeric protein comprising: an extracellular domain comprising a binding domain that binds to phosphatidylserine
(PtdSer) ([0003]). Domains may also comprise the cytoplasmic domain, e.g. a fragment encompassing the tyrosine kinase phosphorylation motif, ([0003]). PtdSer on apoptotic cells provides a key signal that triggers cell engulfment, ([0034]). Each TIM protein, except TIM-4, contains a distinct predicted tyrosine signaling motif. The cytoplasmic region of TIM-1 contains two tyrosine residues and includes a highly conserved tyrosine kinase phosphorylation motif'); and a transmembrane domain positioned between and connecting the extracellular domain and the engulfment signaling [e.g. tyrosine kinase] domain ([0002]). TIM genes encode type I cell-surface glycoproteins with common structural features including an N-terminal immunoglobulin (lg)-like domain ... a single transmembrane domain, and a and a cytoplasmic region with tyrosine phosphorylation motif(s). Jones further teaches that said CERs can be chimeric and have binding domains from other proteins ([0070] "The subject gene may be employed for synthesis of a complete TIM protein, or polypeptide fragments thereof, particularly fragments corresponding to functional domains, binding sites, etc., and including fusions of the subject polypeptides to other proteins or parts thereof [(0072]). Functionally equivalent polypeptides may be proteins capable of exhibiting a substantially similar in vivo activity as the polypeptide encoded by a TIM gene. Jones et al. does not expressly teach an scFv extracellular domain comprising a binding domain that binds to phosphatidylserine (PtdSer). 
Cooper et al. teaches chimeric antigen receptors having anti-PtdSer scFv (abstract). A Chimeric Antigen Receptor (CARs) may be introduced into a T cell in vitro to direct the T cell, once re- introduced into the subject, to selectively kill tumor cells based on expression of an antigen ([0002]). The methods described may be used to generate a CAR that comprises, e.g., a fusion of any combination of a scFv region, hinge/scaffold, transmembrane domain, and endodomain ([0024]). Examples of antigen-binding domains, hinge/scaffolds, transmembrane domains, and endodomains that may be used, are shown in Table 2; an example of a scFv Anti-Phosphatidylserine as listed
in Table 2 is Bavituxima ([0024]). 
Based on the teaching of Jones et al. and Cooper et al., it would have been obvious to an artisan of ordinary skill to experiment with producing an anti-PtdSer scFv binding domain for a CER of Jones, because Cooper teaches that single chain receptors comprising anti-PtdSer scFv binding domains, hinge, transmembrane and signaling domains are effective to direct T-cells to tumor cells to target cells, and Jones teaches substituting binding domains for PtdSer-binding CERs effective in eliciting engulfment of target cells having PtdSer on their surface.
Regarding claim 153, Jones and Cooper teach chimeric engulfment receptor (CER) comprising a single chain chimeric protein, as discussed above, and Cooper further teaches wherein the binding domain comprises an scFv specific to PtdSer (para [0022]).
Regarding claim 155, Jones and Cooper teach a chimeric engulfment receptor (CER) comprising domains from TIM genes, as discussed for claims 152 and 153. Jones further teaches a mucin domain [spacer] between the binding domain and transmembrane domain ([0002]-TIM genes encode type I cell-surface glycoproteins with common structural features including an N-terminal immunoglobulin (lg)-like domain, a mucin domain with O-linked glycosylations and with N-linked glycosylations close to the membrane, a single transmembrane domain, and a cytoplasmic region). Polypeptides of particular interest that are fragments of the TIM polypeptides include specific domains of the TIM polypeptides, where a domain may comprise ... domains within the extracellular domain: the mucin domain ([0071]).
Regarding claims 156-157, Jones and Cooper teach a chimeric engulfment receptor (CER) comprising domains in the extracellular domain between the binding domain and transmembrane domain, as discussed for claim 155. Cooper further teaches single chain chimeric receptors wherein the extracellular spacer domain comprises an lgG4 hinge region (para (0024) "the CAR may comprise a scFv region ... fused to an lgG4 Fc hinge/scaffold region, a CD28 transmembrane domain, and an endodomain"). 
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to utilize a spacer comprising an IgG4 hinge region among various spacer domains, because the lgG4 Fc is known to be effective in chimeric signaling receptors.

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647